Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2021/0120010)


Regarding Claim 1,

Chen (US 2021/0120010) teaches a method comprising:
configuring access to an Internet service, said being implemented by a server known as a web server following at least one successful authentication request by a user to access said service, said at least one authentication request being initiated by a terminal of said user (Paragraph [0054] teaches extending a session from an already authenticated user), wherein the configuring comprises: 
a first step of obtaining at least one identifier of said terminal and at least one authentication datum that are present in said at least one authentication request (Paragraph [0065] teaches device ID included with a session cookie)(Fig. 2, 202); 
a second step of obtaining, on the basis of said at least one obtained authentication datum, at least one identifier of said user (Paragraph [0065] teaches obtaining the UID which may be the user name associated with the device ID)(Fig. 2, 204); 
a third step of obtaining, on the basis of said at least one identifier of said user and of said at least one identifier of said terminal, at least one access parameter; a step of configuring said service for said user on the basis of said at least one access parameter (Fig. 2, 210, teaches extending the session after receiving the device ID and UID).

Regarding Claim 2,

Chen teaches the method according to Claim 1, wherein the third obtaining step comprises the following steps: a step of transmitting at least one first message to at least one server known as a trusted server, said message comprising at least said identifier of said terminal and said identifier of said user (Paragraph [0059] and Figure 2, teaches sending the device ID and session cookie to the security server system); a step of receiving at least one second message from said trusted server, said message comprising at least one access parameter for access to said service for said user (Paragraph [0059] and Figure 2, teaches receiving a message from the security server system to the web server system allowing access to a user for the service);.

Regarding Claim 6,

Chen teaches the method according to Claim 1, wherein said at least one identifier of said user comprises a telephone number and/or an email address and/or a postal address and/or a name of said user (Paragraph [0070] teaches the UID corresponds to a username)

Regarding Claim 8,

Chen teaches the method according to Claim 1, wherein said at least one access parameter comprises access rights for said user to a subset of the functionalities provided by said service (Paragraph [0029] teaches access to the user account).

Regarding Claim 9,

Chen teaches a method comprising configuring access to an Internet service, said method being implemented by a server known as a trusted server, wherein the configuring comprises: 
a step of receiving at least one first message from a server known as a web server, said message comprising at least one first identifier of a terminal of a user and at least one identifier of said user (Figure 2, step 204, 208 and associated text teaches receiving UID and device ID) ; 
a step of obtaining, on the basis of said at least received identifier of said user, a second identifier of said terminal of said user; a step of sending a second message to said web server, said second message comprising at least one access parameter, said at least one parameter being dependent on a comparison between the first and the second identifier of said terminal of said user (Figure 2, 208,  teaches if the device is not compromised, allowing access, 210, teaches extending the session after receiving the device ID and UID).


Regarding Claim 10, 13

Claims 10 is similar in scope to Claim 1 and is rejected for a similar rationale.


Regarding Claims 11, 14,

Claims 11, 14 are similar in scope to Claim 9 and is rejected for a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.


Regarding Claim 5,

Chen teaches the method according to Claim 1. While Chen teaches a device identifier and also an address of a terminal (Paragraph [0050] IP address of client computing device), Chen does not explicitly teach wherein said at least one identifier of said terminal comprises an address of said terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include the IP address as a device identifier and the results would be predictable (i.e. the IP address of the client device would be the device identifier)

Regarding Claim 7,

Chen teaches the method according to Claim 1, while Chen teaches accessing the one identifier from storage (Paragraph [0063] teaches stored UIDs) as well as databases (Paragraph [0076]) Chen does not explicitly teach wherein said at least one identifier of said user is obtained from a database.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UIDs of Chen to be stored in a database and the results would be predictable (i.e. the UIDs would be stored in a database)


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dobner (US 6,874,084)


Regarding Claims 3-4,

Chen teaches a method according to Claim 2, but does not explicitly teach wherein the transmitting step is preceded by a step of obtaining an identification of said trusted server, wherein said identification of said trusted server is obtained from a database.
Dobner (US 6,874,084) teaches obtaining an identification of said trusted server, wherein said identification of said trusted server is obtained from a database (Claim 7 and supporting text, teaches a trusted server identifier database)(Col. 12, lines 27-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen with the trusted server database of Dobner
The motivation is to establish a secure connection (Col. 12, lines 27-29 of Dobner)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439